Citation Nr: 1524760	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-30 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a neurologic disability manifested by vision problems, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1988 to February 1992, including service in the Persian Gulf.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Accordingly, the Board has restyled the claim for service connection for a neurologic disability manifested by vision problems, to include as due to a Gulf War Undiagnosed Illness, as shown on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Neurologic Disability Manifested by Vision Problems

The Veteran's service personnel records confirm that he served in the Southwest Asia Theater of Operations during the requisite time period.  He is seeking service connection for a neurologic disability manifested by vision problems.  A July 1997 letter from the Office of the Secretary of Defense states that the Veteran's unit was near Khamisiyah, Iraq in early March 1991.  The letter states that when rockets were destroyed in the pit area at that location, the nerve agents sarin and cyclosarin might have been released into the air, and the Veteran might have had exposure to a very low level of nerve agents, though the current medical evidence indicated that long-term health problems resulting from this level of exposure were unlikely.       

The only VA eye examination report of record addressing the claimed condition is dated September 2010.  The examiner found that some of the Veteran's symptoms were attributed to the known diagnoses of strabismus with amblyopia, but he also determined that some of the Veteran's subjective and objective symptoms could not be attributed to a specific diagnosis, even after a retinal specialist had conducted several tests.  The examiner noted that the reduced ERG results were accurate because the test was completely objective, and there was no explanation for these objective deviations in the test results.  

The Veteran's service treatment records confirm that he reported decreased night vision while in service in September 1991.  He again reported decreased night vision on his December 1991 separation report of medical history.

Also of record is a September 2010 letter from Dr. M.L., an Associate Professor of Ophthalmology from the West Virginia University Eye Institute, who stated that after extensive testing had been conducted, she was still unable to explain the abnormal multifocal ERG in the Veteran's right eye.

In an April 2010 letter from the War Related Illness and Injury Study Center in Washington, D.C., Dr. B.J. stated that there was no clear etiology identified for the Veteran's eye complaints.  While she determined that the symptom of not being able to focus the eyes was related to a static, residual external ocular muscle dysfunction, she did not provide any findings as to the Veteran's decreased night vision or the other eye symptoms of record.       

At the Veteran's March 2015 Board hearing, he testified that one of his specialists had informed him that his vision problems were likely the result of a neurologic disorder.  The Veteran has never been provided a VA neurologic examination to address this issue.  A medical opinion is needed to address whether the Veteran's as-yet unexplained vision problems and neurologic symptoms constitute a "qualifying chronic disability" resulting either from "[a]n undiagnosed illness" or "[a] medically unexplained chronic multisymptom illness."  See 38 U.S.C.A. § 1117(a); see also 38 C.F.R. § 3.317 (a).  Such consideration is required in light of the Veteran's documented service in the Southwest Theater of Operations during the Persian Gulf War.  

Back Disability

During the Veteran's March 2015 Board hearing, he testified that he injured his back twice in service, first in 1991 when he was in a motorcycle accident and stayed overnight in a hospital at Fort Lewis, and again when he fell off of a scraper while serving in the Gulf.  The Veteran reported that he began experiencing ongoing back problems in 1994 (i.e. approximately two years after separation from service) when he was 29 years old.  He also stated that he did not have any interceding trauma or injury to his back between 1992 and 1994.  The Veteran testified that when he first started using VA healthcare in 1995, he was sent a letter indicating that he had degenerative disc disease of the lower back.  He also reported being told by his doctor that he had a compression fracture in his spine, and that the only way to receive such an injury would be from an extremely hard impact.        

The Veteran has not yet been afforded a VA examination to address his claimed back condition.  His service treatment records confirm the 1991 motor vehicle accident, though they focus on a right shoulder dislocation and do not mention a back injury.  However, the Veteran is competent to report what his doctor told him - in this case, that the only way for him to have received a compression fracture in his spine was from an extremely hard impact.  The Veteran has also completely and credibly reported that there were no interceding back injuries after he separated from service, and that his chronic back symptoms began in 1994, only two years after service, when he was 29 years old.  As a result, a VA examination is required under VA's duty to assist.     

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records. 

2.  Invite the Veteran to submit any additional medical records, or other clinical or lay evidence, which lies within his own possession or is obtainable from other individuals who have first-hand knowledge, or have been contemporaneously informed, of the nature and etiology of any current disabilities on appeal.  The Veteran should be provided an appropriate amount of time to submit this evidence.

3.  After completing the above development to the extent possible, arrange for the Veteran to undergo a VA Gulf War examination to address his neurologic disability manifested by vision problems.  
  
The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Any appropriate neurologic testing should be conducted.    Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of the claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c)  If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposure experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disability had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e)  If not directly related to service on the basis of questions (b)-(d), is the disability proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has the disability been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's claims file.

4.  Schedule the Veteran for a VA spine examination with an appropriate medical professional to address his claimed back condition.  

The examiner should review the Veteran's claims file in conjunction with the examination, and all findings should be reported in detail. 

First, the examiner should determine whether a current back disability is present.  If the answer is yes, he or she should provide an opinion as to whether it is at least as likely as not that the disability had its onset in service or is otherwise related to service or to any incident of service origin.

In making these determinations, the examiner should address the Veteran competent and credible Board hearing testimony as to the following:

* The Veteran injured his back twice in service, first in 1991 when he was in a motorcycle accident and stayed overnight in a hospital at Fort Lewis, and again when he fell off of a scraper while serving in the Gulf. 

* The Veteran did not experience any interceding trauma or injury to his back between 1992 and 1994.  

* The Veteran began experiencing ongoing back problems in 1994 (i.e. approximately two years after separation from service), when he was 29 years old.

* The Veteran was informed by his VA doctor in the mid-1990's that he had degenerative disc disease of the lower back, as well as a compression fracture in his spine.  His doctor told him that the only way to receive this type of injury would be from an extremely hard impact.  

The examiner should provide an explanation for any opinion expressed, and should address any in-service and post-service back symptoms reported by the Veteran. 
 
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and, after providing them an opportunity to respond, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

